Exhibit 10
 
During the third quarter of fiscal year 2011, the Compensation Committee of the
Board of Trustees of the Company approved an increase of 2.0%, effective as of
December 27, 2011, in the annual base salaries of certain of the Company’s
executive officers. The base salary of Mr. Holmes was further increased in
connection with his promotion to Senior Vice President, Finance, in December
2010, and the base salary of Mr. Wentz Sr., was reduced in recognition of the
continued lessening of his work responsibilities due to his part-time status
with the Company. The following table sets forth the annual base salary levels
of the Company’s executive officers for calendar years 2011 and 2010.
 
Name and Position
Year
 
Base Salary
 
Timothy P. Mihalick
2011
  $ 387,600  
President and Chief Executive Officer and Trustee
2010
  $ 380,000              
Thomas Wentz, Jr.
2011
  $ 331,500  
Senior Vice President and Chief Operating Officer and Trustee
2010
  $ 325,000              
Diane K. Bryantt
2011
  $ 239,700  
Senior Vice President and Chief Financial Officer
2010
  $ 235,000              
Michael A. Bosh
2011
  $ 204,000  
Senior Vice President, General Counsel and Assistant Secretary
2010
  $ 200,000              
Charles Greenberg
2011
  $ 173,400  
Senior Vice President, Commercial Asset Management
2010
  $ 170,000              
Ted Holmes
2011
  $ 165,000  
Senior Vice President, Finance
2010
  $ 125,000              
Thomas Wentz, Sr.
2011
  $ 120,000  
Senior Vice President and Chief Investment Officer
2010
  $ 137,500              